United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-132
Issued: May 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 16, 2007 appellant filed a timely appeal from the December 26, 2006
decision of an Office of Workers’ Compensation Programs’ hearing representative finding that
she had abandoned her hearing. The most recent merit decision in the case is the January 20,
2005 decision of the Office denying her emotional condition claim. Because appellant filed her
appeal more than one year after this merit decision, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has no jurisdiction over the merits of this case. The only decision properly before the
Board is the nonmerit decision finding that she abandoned her oral hearing.
ISSUE
The issue is whether the Office properly found that appellant abandoned her request for
an oral hearing before an Office hearing representative. On appeal, appellant contends that she
did not receive notice of the hearing.

FACTUAL HISTORY
On August 11, 2004 appellant, then a 41-year-old mail processor, filed an occupational
disease claim, Form CA-2, alleging that she developed post-traumatic stress syndrome as a result
of constant harassment from management about her attendance. On the CA-2 form she provided
a home address in Gretna, Louisiana.
On September 3, 2004 the Office requested additional factual and medical information
about the claim. On September 23, 2004 appellant responded with a written statement alleging a
variety of improper actions on the part of the employing establishment.
By decision dated January 20, 2005, the Office denied appellant’s claim on the grounds
that she had identified no compensable factors of employment and had not adequately supported
her claims of harassment.
On February 17, 2005 appellant requested an oral hearing.1 On the appeal form, she
provided a new mailing address in New Orleans, Louisiana. The Office did not acknowledge
receipt of this request.
On December 30, 2005 appellant notified the Office by telephone that she had been
displaced by Hurricane Katrina. She indicated that she was now in Las Vegas, New Mexico and
provided a new address. Appellant also requested information about the status of her oral
hearing.
Appellant telephoned the Office again on June 15, 2006 to check the status of her case.
On October 30, 2006 the Office hearing representative notified appellant that an oral
hearing on her claim would be held on December 7, 2006 in New Orleans, Louisiana. The letter
was mailed to the address in New Orleans that appellant had provided in February 2005. On
November 15, 2006 the letter was returned as undeliverable.
On November 28, 2006 the Office hearing representative placed a memorandum in the
file noting that she had telephoned the employing establishment to determine appellant’s current
address. She was notified that appellant had moved from New Mexico to Los Angeles,
California, but that a new street address was not available. The Office hearing representative
called the numbers listed for appellant and discovered that they were all disconnected.
By decision dated December 26, 2006, the Office hearing representative found that
appellant had abandoned her request for a hearing. She noted that an oral hearing had been
scheduled for December 7, 2006. The Office hearing representative stated that appellant had
“received written notification of the hearing 30 days in advance” of December 7, 2006, but had
not appeared. She stated that there was no evidence that appellant had contacted the Office prior
to or after the hearing to explain her failure to attend. The Office hearing representative mailed

1

The Board notes that, in addition to checking the line for “Hearing – Oral,” appellant checked the line for
“Reconsideration.” However, in the attached letter, she explicitly stated that she wanted an oral hearing.

2

the decision to appellant’s New Orleans address. On January 4, 2007 the letter was returned as
undeliverable.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to receive a hearing
upon writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.2 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.3 The Office has the burden of
proving that it mailed notice of a scheduled hearing to appellant.4
The authority governing abandonment of hearings rests with the Office’s procedure
manual,5 which provides as follows:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].”6
ANALYSIS
Appellant challenged the Office’s finding that she had abandoned her request for an oral
argument on the basis that she did not receive the notice of hearing.
The Board finds that the record does not establish that the notice of hearing was properly
addressed and mailed to appellant. On December 30, 2005 appellant informed the Office that
she was no longer living in New Orleans and provided an address in Las Vegas, New Mexico.
However, on October 30, 2006, the Office did not mail the notice of hearing to that address.
Instead, the notice was mailed to the New Orleans address that appellant provided with her
February 15, 2005 request for hearing. Although the Office hearing representative made efforts
to notify appellant of the hearing after the notice was returned as undeliverable, she did not
2

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.617(b).

4

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

5

See Claudia J. Whitten, 52 ECAB 483 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

3

resend the notice to appellant’s last known address. As the record demonstrates that the Office
did not mail the notice of oral hearing to appellant at her last known address, the presumption
inherent in the “[m]ailbox [r]ule,” that a notice mailed to an individual in the ordinary course of
business was received by that individual is rebutted.7 Thus, the Board finds that the record
contains no evidence that appellant was properly notified of the oral hearing scheduled for
December 7, 2006. Therefore, the Office has not met its burden of proof that it mailed appellant
notice of the scheduled hearing.
CONCLUSION
The Board finds that the Office did not properly determine that appellant abandoned her
hearing request. The case will be remanded to provide appellant the opportunity for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 26, 2006 is set aside and the case is remanded for
action consistent with this decision.
Issued: May 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

See Joseph R. Giallanza, 55 ECAB 186, 191 (2003); see also Samuel R. Johnson, 51 ECAB 612 (2000).

4

